DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/24/2022 has been entered. Claims 1, 4, 11 and 13 have been amended. Claims 2, 5 and 14-15 have been cancelled and claims 16-17 are new additions. Claims 1, 3-4, 6-13 and 16-17 are pending. Applicants amendment to the claims have overcome the 101 rejection and objections previously set forth in the Non-Final Rejection mailed 03/24/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1, 3-4, 7-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peine et al. (US 2016/0031272 A1), in view of Robert (US 2005/0061069 A1 – of record), in view of at least one of Flechtner et al. (DE 19745734 A1), and Ledoux et al. (US 2016/0161243 A1 – of record).
Regarding claim 1, Peine discloses a device, an element, a passive element, methods and computer programs for obtaining tire characteristics. The device includes a transmitter inside a tire to transmit a signal at least partially indicating a first characteristic of the tire. The device further includes a passive element to at least partially influence the signal based on a second characteristic of the tire. The device further includes an element to detect the influence of the signal by the passive element and to obtain information related to the second characteristic of the tire based on the influence, see abstract.
And with guidance provided by FIG. 5, the tire is configured to rotate about an axis of rotation, having a tread block forming at least a part of a tread of the tire. Additionally, the tire characteristic is a continuous wear state of the tire being monitored to include a RFID-tag structure – (construed as a circuit). The structure may decrease together with the tire profile or tread. A degree of influence or modulation evoked by a passive element 300 may correlate with the size of the structure, see [0060].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The passive element 300 is configurable as a capacitance/inductance, see [0061]. The device further includes a transmitter 200 – (construed as an interrogator) which is configured to have modules of power amplifier – (construed as an electric source), transceiver components – (construed as communication circuit), and coils – (construed as secondary inductive component), see [0034]. Peine does not detail specifics of its capacitive and inductive components prompting one to look to the prior art for exemplary configurations.
 Robert discloses a system detecting the wear of a tire to include the use of a tread blocks and circuitry, see abstract and depiction below – (construed as a tire configured to rotate about an axis of rotation, the tire to include the use of a tread block forming at least a part of a tread of the tire; and a circuit). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The circuitry comprising: 
Capacitors 11-13 – (construed as a primary capacitive component), wherein the wires 15 of the capacitors are arranged at a first distance d1 from the tread 21 and inside the tread block – (construed as wherein at least a part of the primary capacitive component is arranged a first distance apart from the tread and inside the tread block), see Figs. 3, 5; and 
Coil 1 – (construed a primary inductive component) that is arranged at least partially at a second distance radially below the capacitors from the tread 21 towards the interior of the tire – (construed as at least a part is arranged a second distance towards the interior of the tire from the tread), see Figs. 3, 5; and an
Interrogation circuit 40 comprising: A swept frequency energy generator 41 – (construed as an electric source); Transmission means – (construed as a communication circuit), and An antenna 44 – (construed as a secondary inductive component), that is intended to be coupled to the coil 1 of the circuit 3 or 10 – (construed as the secondary inductive component is arranged on the same side of the tread as the primary inductive component), see [0112], [0114].
 As to the primary capacitive component is configured to wear as the tread wears, and the second distance is greater than the first distance, whereby at least a part of the primary capacitive component is configured to wear before the primary inductive component:
Peine discloses the capacitance/inductance structure 300 is configured to change as the tread depth changes, see FIG. 5, [0051]. And Robert discloses as depicted in Figs. 3, 5 above, the wires 14, 15 of the capacitors are arranged at a first distance from the tread 21 and inside the tread block, the wires 14, 15 of the capacitors 13 is configured to wear when the tread 21 wears, and the coil 1/primary inductive component is at a second distance which is disposed radially inwards of the wires 14, 15 from the tread 21 greater than the first distance. Thus, at least part of the primary capacitive component is configured to wear before the primary inductive component.
As to at least a part of the secondary inductive component is arranged a third distance apart from the tread, the third distance being greater than the second distance:
With guidance provided by FIG. 5 of Peine, the structure 300 comprises a plurality of structural elements, where each subsequent element is disposed radially inward of the preceding structure, also see [0057]. And Robert discloses the interrogation circuits can be provided in a plurality of locations of the vehicle, as implied using multiple circuits in Fig. 5 and coupled contact with the coil via the antenna, see [0114]. Therefore, one skilled in the art would readily envision positioning both the interrogation circuit and the tuning circuit at a distance from the tread to form a stable detection and communication scheme. And since the tuning circuit is primarily used to detect tread wear, positioning the tuning circuit closer to the tread would be readily contemplated by those of ordinary skill in the art. Thus, having the third distance of the secondary inductive component in the interrogator to the tread be greater than the second distance of the primary inductive component to the tread would predictably enable detection and feedback communication of tire wear as reasonably suggested by the structure and functionality of Robert’s tread wear detecting circuitry.
As to the claimed shape of the primary/secondary inductive component comprising a primary/secondary coil configured to form a primary/secondary magnetic field that is in a center of the primary/secondary coil directed to a primary/secondary direction, the primary/secondary coil having a primary/secondary cross section on a plane having a normal that is parallel to the primary/secondary direction:
Peine discloses its tread block embedded structure 300 is sufficient for having capacitance/induction/magnetic properties to include being formed of a plurality of structural elements in parallel, see FIG. 5 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Flechtner discloses a wear sensor for detecting the tread depth of a motor vehicle tire, see [0001]. The sensor 5.1 being formed of electromagnetic/coil elements 5.4 in parallel, so that the electrical resistance/capacitive/magnetic measurement changes with the abrasion depth, see [0009], [0019] – [0020], Fig. 3 above.
Ledoux discloses a system for measuring a thickness of rubber layer of a tire – (construed as measuring the wear layer of a tire tread). The system is configured to use a sensor whose operating principle uses an induced magnetic field.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

And with guidance provided by the Fig. 4 above. The induced magnetic field loops all around the coil. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the structural elements 300 of Peine in the claimed manner as taught by Robert, Flechtner and Ledoux to provide the tire with a means for continually measuring a wear state of a tire tread as reasonably suggested by Robert, Flechtner and Ledoux.
Regarding claim 3, modified Peine discloses the transmitter 200 – (construed as an interrogator) is arranged on a surface of the tire, see Peine Fig. 5.
Regarding claims 4, 7, modified Peine discloses with guidance provided by the figures, a localization of the magnetic field lines is observed such that: the magnetic field inducing component, see Ledoux Figs. 5-9 – (construed as an inductive component) is configured to form a magnetic field that is in the center of the magnetic field inducing component and directed having a primary direction; whereby in the center of the magnetic field inducing component an angle between the primary direction and a normal of a tread is more than 0° and less than 45°. As to the claimed range, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 

[AltContent: textbox (Normal of a tread portion)][AltContent: arrow][AltContent: textbox (Primary direction angle)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



Moreover, the magnetic field inducing component is configured to use coils 10, 62, 72, 92 – (construed as primary/secondary coils) disposed on ferrite cores 30, 64, 74, 94 – (construed as a primary/secondary core comprising a ferromagnetic material) having orientations where the coils have a primary cross section on a plane having a normal that is parallel to the primary direction; or having a secondary cross section on a plane having a normal that is parallel to the secondary direction, see Ledoux FIGS 5-9, depicting various coil arrangements. 
Regrading claims 8-12, modified Peine discloses determining that a discrete reduction in the capacitance has occurred, the discrete reduction representing the tire reaching a threshold or one of the thresholds, this reaching then being measured by a discrete increase in the resonant frequency, see Robert [0012] – (construed as the interrogator is configured to measure at least one of a mutual inductance of the secondary capacitive component and the circuit, an inductance of the circuit, and a frequency of oscillation of the circuit); and wherein the tuning circuit is passive, see Robert [0007] – (construed as the circuit is energetically passive); and the tread block comprises rubber – (construed as a first material), the tread block limits a blind hole for the circuit, see Robert Fig. 5, the primary capacitive component comprises two conductive plates 8 – (construed as at least a part of a capacitor) and dielectric material 9 such that at least some of the dielectric material is left in between a part of the tread block and the part of the capacitor in a direction that is perpendicular to a normal of the tread, see Robert [0064] - [0065], Fig. 3; and a reinforcing belt 22 – (construed as a reinforcing belt ply or plies comprising fibrous material) and a part of the reinforcing belt is arranged above the magnetic field inducing component – (construed as being the secondary inductive component in modified Robert) and thus is between the primary inductive component and the secondary inductive component, see Robert Fig 5 and Ledoux Fig. 5; and includes a module – (construed as a secondary sensor arrangement), see Robert [0041].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peine et al. (US 2016/0031272 A1), in view of Robert (US 2005/0061069 A1 – of record), in view of at least one of Flechtner et al. (DE 19745734 A1), and Ledoux et al. (US 2016/0161243 A1 – of record), as applied to claim 1 above, and further in view of Huber et al. (EP 3599113 A1 – of record).
Regarding claim 6, modified Peine does not explicitly disclose the claimed distance between the primary inductive component and the secondary inductive component is at most 75 mm. 
Huber discloses a tire whose wear can be detected in a simple and reliable manner and without significant impairment of the tire, see [0004]. The tire being configured to have a plurality of sensor elements at different positions and/or at different levels of wear of the tire. Whereby, the wear in local areas of the tire can be monitored and, for example, uneven wear or damage in the tire can be detected. Furthermore, different levels of abrasion can be monitored and thus, for example, an advance warning can be issued before the limit values are reached. Furthermore, heavily stressed areas can be monitored at several levels of wear than less heavily stressed areas of the tire, see [0025]. And where the positioning of the sensing elements such as a height thereof is determined by a targeted tread abrasion level, whereby a wear limit for different tires i.e. summer 1.5 mm or winter 4.0 mm tires may be obtained. This implies the positioning of the sensors within the thickness of tread is positionable well within the claimed less than 75 mm. And is easily experimentally determined by the thickness of the tread and sensing capabilities of the sensor. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a distance between the primary inductive component and the secondary inductive component be at most 75 mm to provide e sensor capable of sensing tread wear in a variety of tires having different tread thicknesses.
Regarding claims 16-17, modified Peine discloses the primary capacitive component comprises a first electrode and a second electrode, and the first and second electrodes are configured to wear when the tire is being used. 
[AltContent: textbox (Second electrodes)][AltContent: arrow][AltContent: textbox (First electrodes)][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to an area of an overlapping part of the primary cross-section and the secondary cross section is at least 25% of the smaller of the following: an area of the primary cross section and an area of the secondary cross section.
Modified Peine discloses the claimed invention except for overlapping primary/secondary cross-sectional areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the structural elements of Peine in the claimed manner, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size of the structural elements differently in order to tailor the measure of a changing magnetic field as the tire tread wears.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art Peine does not teach nor reasonably suggest forming the tire wear measurement scheme such that the primary capacitive component comprises a first electrode and a second electrode, the first and second electrodes forming a capacitance component, and the first and second electrodes being configured such that: for a first value of wear, a derivative of a capacitance of the primary capacitive component with respect to wear has a first value of capacitance change, for a second value of wear, a derivative of the capacitance of the primary capacitive component with respect to wear has a second value of capacitance change, wherein: the first value of capacitance change is different from the second value of capacitance change; and the first and second electrodes from the capacitance of the primary capacitive component.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-13 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749